DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed on 3/15/2021.   Claims 1-15 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 3/15/2021 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a subject receiving unit,” “a subject selecting unit,” and “a subject classifying unit” in Claim 8, “an episode receiving unit” and “a voice data generating unit” in Claim 9, “an impression index generating unit” in Claim 10, “an episode selecting unit” in Claim 11, “a manuscript creating unit” in Claim 13, and “a stake determining unit” in Claim 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1, 3, 4, 7, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Korean Pat. App. Pub. No. 20180048522 (Young, cited in IDS of 7/21/2022, a machine translation is enclosed, and the citations herein refer to the page/paragraphs in the machine translation) in view of Japanese Pat. App. Pub. No. JP2017192416 (Sato et al., hereinafter “Sato,” cited in IDS of 7/21/2022, a machine translation is enclosed, and the citations herein refer to the page/paragraphs in the machine translation).
With regard to Claim 1, Young describes:
“A joint works production method of a joint works production server using collective intelligence, the joint works production method comprising:
receiving a subject of joint works from participants of the joint works production; (Page 6, paragraph 1 describes receiving a subject of a joint work.)
receiving preference information on the received subject from other participants; (Page 8, paragraph 3 describes receiving user preference information (user recommendation) regarding the joint work.)
determining whether to adopt the subject of the joint works according to the received preference information; (Page 9, paragraphs 1 and 2 describe deciding the joint work is a finished content (cited as “adopt the subject”) based on user recommendations.)
Young does not explicitly describe “classifying, when the subject of the joint works is adopted, the adopted subject of the joint works by subjects and storing the classified subject.”
However, page 2, paragraph 14 of Sato describes classifying a joint work by subject and storing the classified subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject classification as described by Sato into the system of Young to provide a user with the content they seek, as described in paragraph 14 of Sato.
With regard to Claim 3, Young does not explicitly describe the subject matter of this claim.  However, Sato describes “receiving brainwave information indicating a change in brainwaves of the evaluators according to the candidate episode converted into voice from the evaluators.”  In this regard, paragraph 26 of Sato describes receiving brainwave information indicating a change in brainwaves of the evaluators.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the brainwave detection as described by Sato into the system of Young to determine a user evaluation, as described in paragraph 26 of Sato.
With regard to Claim 4, Young does not explicitly describe the subject matter of this claim.  However, Sato describes: 
“creating an impression index as a numerical value indicating the degree to which the evaluators are impressed by the episode based on the received brainwave information of the evaluators; (Paragraph 26 of Sato describes that a high number of reproductions in brainwaves of users corresponds to users being impressed by the content.) and
selecting episodes suitable for the subject of the joint works among the candidate episodes based on the created impression index.”  (Paragraph 42 of Sato describes determining a final evaluation of the content based on the user brain wave scores)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the brainwave detection as described by Sato into the system of Young to compare content based on a user evaluation, as described in paragraph 45 of Sato.
With regard to Claim 7, Young describes “determining a stake, in the basic manuscript, of the participants who participated in the basic manuscript.”  Page 9, paragraph 5 of Young describes determining the contribution to the joint work of the provider of each post, The revenue and rights generated based on the content can be distributed to the participating users.
With regard to Claim 8, Young describes:
“a subject receiving unit configured to receive a subject of joint works from participants of the joint works production; (Page 6, paragraph 1 describes receiving a subject of a joint work.)
a subject selecting unit configured to vote for preference on the received subject from other participants and to determine whether to adopt the subject of the joint works according to a preference voting result.” (Page 8, paragraph 3 describes receiving user preference information (user recommendation) regarding the joint work. Page 9, paragraphs 1 and 2 describe deciding the joint work is a finished content (cited as “adopt the subject”) based on user recommendations.)
Young does not explicitly describe “a subject classifying unit configured to classify, when the subject of the joint works is adopted, the adopted subject of the joint works by subjects and to store the classified subject.”
However, page 2, paragraph 14 of Sato describes classifying a joint work by subject and storing the classified subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject classification as described by Sato into the system of Young to provide a user with the content they seek, as described in paragraph 14 of Sato.
With regard to Claim 10, Young does not explicitly describe the subject matter of this claim.  However, Sato describes: 
“an impression index generating unit configured to receive brainwave information indicating a change in brainwaves of the evaluators according to the candidate episode converted into voice from the evaluators, (Paragraph 26 of Sato describes receiving brainwave information indicating a change in brainwaves of the evaluators.)
wherein the impression index generating unit creates an impression index as a numerical value indicating the degree to which the evaluators are impressed by the episode based on the received brainwave information of the evaluators.”  (Paragraph 26 of Sato describes that a high number of reproductions in brainwaves of users corresponds to users being impressed by the content.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the brainwave detection as described by Sato into the system of Young to compare content based on a user evaluation, as described in paragraph 45 of Sato.
With regard to Claim 11, Young does not explicitly describe the subject matter of this claim.  However, Sato describes: 
“an episode selecting unit configured to select episodes suitable for the subject of the joint works among the candidate episodes based on the created impression index.” (Paragraph 42 of Sato describes determining a final evaluation of the content based on the user brain wave scores)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the brainwave detection as described by Sato into the system of Young to compare content based on a user evaluation, as described in paragraph 45 of Sato.
With regard to Claim 14, Young describes “a stake determining unit configured to determine a stake, in the basic manuscript, of the participants who participated in the basic manuscript.” Page 9, paragraph 5 of Young describes determining the contribution to the joint work of the provider of each post, The revenue and rights generated based on the content can be distributed to the participating users.
With respect to Claim 15, method Claim 1 and medium Claim 15 are related as a medium programmed to perform the same method, with each claimed medium function corresponding to each claimed method step. Accordingly, Claim 15 is similarly rejected under the same rationale as applied above with respect to Claim 1.

9.	Claims 2 and 9 are rejected under 35 U.S.C. 103 as unpatentable over Young in view of Sato and further in view of Korean Pat. App. Pub. No. 20180048522 (Sook et al, hereinafter “Sook”, cited in IDS of 7/21/2022, a machine translation is enclosed, and the citations herein refer to the page/paragraphs in the machine translation).
With regard to Claim 2, Young describes:
“receiving a candidate episode from each of the participants who selected the same subject among the classified subjects from the participants.” (Page 6, paragraph 4 describes receiving posts (cited as “episodes”) for each of a number of participants.)
Young in view of Sato does not explicitly describe:
“converting each of the received candidate episodes into voice data; and
transmitting each candidate episode converted into voice data to evaluators.”
However, Sook describes:
“converting each of the received candidate episodes into voice data; (Paragraph 28 of Sook describes converting documents into voice signals.) and
transmitting each candidate episode converted into voice data to evaluators.” (Paragraph 31 of Sook describes transmitting the voice signals to users.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice conversion as described by Sook into the system of Young in view of Sato to provide written content to visually impaired users, as described in paragraph 7 of Sook.
With regard to Claim 9, Young describes:
“an episode receiving unit configured to receive a candidate episode from each of the participants who selected the same subject among the classified subjects from the participants.” (Page 6, paragraph 4 describes receiving posts (cited as “episodes”) for each of a number of participants.)
Young in view of Sato does not explicitly describe “a voice data generating unit configured to convert each of the received candidate episodes into voice data and to transmit each candidate episode converted into voice data to evaluators.”
However, paragraph 28 of Sook describes converting documents into voice signals, and paragraph 31 of Sook describes transmitting the voice signals to users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice conversion as described by Sook into the system of Young in view of Sato to provide written content to visually impaired users, as described in paragraph 7 of Sook.

10.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as unpatentable over Young in view of Sato and further in view of U.S. Pat. App. Pub. No. 20210005187
 (Shin et al, hereinafter “Shin”).
With regard to Claim 5, Young in view of Sato does not explicitly describe this subject matter.
However, Shin describes:
“in the converting into the voice data, an emotional state of each candidate episode is analyzed using a first neural network model trained to determine an emotional state by dividing a section in which the candidate episode is impressed based on the impression index, (Paragraph 49 of Shin describes that the emotional state of a user is determined.  Paragraph 55 of Shin describes that an artificial neural network may be used.) and
a voice signal is adjusted according to the analyzed emotional state and converted into voice data.”  (Paragraph 51 of Shin describes that voice data may be adjusted based on the determined emotional state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the emotion detecting as described by Shin into the system of Young in view of Sato to generate voice data with proper intonation, as described in paragraph 17 of Shin.

With regard to Claim 5, Young in view of Sato does not explicitly describe this subject matter.
However, Shin describes:
“the voice data generating unit analyzes an emotional state of each candidate episode using a first neural network model trained to determine an emotional state by dividing a section in which the candidate episode is impressed based on the impression index, (Paragraph 49 of Shin describes that the emotional state of a user is determined.  Paragraph 55 of Shin describes that an artificial neural network may be used.)
adjusts a voice signal according to the analyzed emotional state, (Paragraph 51 of Shin describes that voice signal may be adjusted based on the determined emotional state.)and
converts the voice signal into voice data.” (Paragraph 51 of Shin describes that voice data is output by audio unit 130.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the emotion detecting as described by Shin into the system of Young in view of Sato to generate voice data with proper intonation, as described in paragraph 17 of Shin.

11.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as unpatentable over Young in view of Sato and further in view of U.S. Pat. App. Pub. No. 20200097879
 (Venkata et al, hereinafter “Ven”).

With regard to Claim 6, Young in view of Sato does not explicitly describe this subject matter.
However, Ven describes “creating a basic manuscript by arranging the sequence of selected episodes using a second neural network model trained to determine a correlation between the selected episodes based on ontology.”  Paragraph 27 of Ven describes that a sequence of episodes is put in order based on ontology.  Paragraph 20 describes that this may be done with a neural network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the episode ordering as described by Ven into the system of Young in view of Sato to identify the purpose or current state of the episodes, as described in paragraph 27 of Ven.
With regard to Claim 13, Young in view of Sato does not explicitly describe this subject matter.
However, Ven describes “a manuscript creating unit configured to create a basic manuscript by arranging the sequence of selected episodes using a second neural network model trained to determine a correlation between the selected episodes based on ontology.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the episode ordering as described by Ven into the system of Young in view of Sato to identify the purpose or current state of the episodes, as described in paragraph 27 of Ven.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. App. Pub. No. 5,841,977 (Ishizaki et al.) describes a device that is used to manage joint works
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656